EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Francois Pelaez on 3/18/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1.	(Currently Amended) A computer-implemented method of generating an outlier wheel data visualization for a graphical user interface (GUI), the method comprising:
receiving emission data from a plurality of amplification reactions; 
generating an outlier wheel data visualization using the emission data, the outlier wheel data visualization including a plurality of lines, wherein each line 
displaying the outlier wheel data visualization on a GUI,
wherein said method further comprises:
generating an amplification curve plot using emission data of fluorescence versus amplification cycle number; and displaying the amplification curve plot alongside the outlier wheel data visualization on the GUI; 
and wherein the angular position associated with each line is based on a filtering characteristic of the emission data associated with the line.  

2.	(Canceled) 

3.	(Original) The computer-implemented method of claim 1, wherein the angular position associated with each line is based on location of the associated amplification reaction in a plate.

4.	(Canceled) 

5.	(Currently Amended) The computer-implemented method of claim [[2]] 1, further comprising:
receiving a selection of a portion of the plurality of lines from a user; and
dynamically adjusting the amplification curve plot to display amplification curves corresponding to the selection.

6.	(Original) The computer-implemented method of claim 1, further comprising:
receiving a characteristic selection of the plurality of amplification reactions; and
dynamically filtering the outlier wheel data visualization to include the plurality of lines that meet the characteristic selection. 

7.	(Original) The computer-implemented method of claim 6, wherein the characteristic selection is selected from a group consisting of:
sub-array, sample, amplification status, target, Cq, Endpoint Rn, and amplification score. 

8.	(Currently Amended) A system for generating an outlier wheel data visualization for a graphical user interface (GUI), the system comprising:

a processor configured to:
receive emission data from a plurality of amplification reactions,
generate an outlier wheel data visualization using the emission data including a plurality of lines, wherein each line included in the outlier wheel data visualization represents emission data from an amplification reaction of the plurality of amplification reactions, each line having a length and a visual indicator, wherein the length of each line represents growth of intensity of fluorescence of the emission data and the visual indicator indicates the associated cycle number of the emission data, wherein each line is associated with an angular position so that the plurality of lines are configured in a circular shape, and 
display the outlier wheel data visualization on a GUI,
wherein said processor is further configured to:
generate an amplification curve plot using emission data of fluorescence versus amplification cycle number; and display the amplification curve plot alongside the outlier wheel data visualization on the GUI; 
and wherein the angular position associated with each line is based on a filtering characteristic of the emission data associated with the line.  

9.	(Canceled) 

10.	(Original) The system of claim 8, wherein the angular position associated with each line is based on location of the associated amplification reaction in a plate.

11.	(Canceled) 

12.	(Currently Amended) The system of claim [[9]] 8, wherein the processor is further configured to:
receive a selection of a portion of the plurality of lines from a user; and
dynamically adjust the amplification curve plot to show amplification curves corresponding to the selection.

13.	(Original) The system of claim 8, wherein the processor is further configured to:
receive a characteristic selection of the plurality of amplification reactions; and
dynamically filter the outlier wheel data visualization to include the plurality of lines that meet the characteristic selection. 

14.	(Original) The system of claim 13, wherein the characteristic selection is selected from a group consisting of:


15.	(Currently amended) A non-transitory computer-readable medium comprising computer-readable instructions for causing a processor to execute a computer-implemented method for generating an outlier wheel data visualization for a graphical user interface (GUI), the method comprising:
receiving emission data from a plurality of amplification reactions; 
generating an outlier wheel data visualization using the emission data, the outlier wheel data visualization including a plurality of lines, wherein each line represents emission data from an amplification reaction of the plurality of amplification reactions, each line having a length and a visual indicator, wherein the length of each line represents growth of intensity of fluorescence of the emission data and the visual indicator indicates the associated cycle number of the emission data, wherein each line is associated with an angular position so that the plurality of lines are configured in a circular shape; and 
displaying the outlier wheel data visualization on a GUI,
wherein said method further comprises:
generating an amplification curve plot using emission data of fluorescence versus amplification cycle number; and displaying the amplification curve plot alongside the outlier wheel data visualization on the GUI; 
and wherein the angular position associated with each line is based on a filtering characteristic of the emission data associated with the line.




16.	(currently amended) The non-transitory computer-readable medium including the computer-implemented method of claim 15, wherein the angular position associated with each line is based on location of the associated amplification reaction in a plate. 


17.	(currently amended) The non-transitory computer-readable medium including the computer-implemented method of claim 15, further comprising:
receiving a selection of a portion of the plurality of lines from a user; and
dynamically adjusting the amplification curve plot to display amplification curves corresponding to the selection.




18.	(currently amended) The non-transitory computer-readable medium including the computer-implemented method of claim 15, further comprising:
receiving a characteristic selection of the plurality of amplification reactions; and
dynamically filtering the outlier wheel data visualization to include the plurality of lines that meet the characteristic selection. 


19-36.	(Canceled).

37.	(new) The non-transitory computer-readable medium including the computer-implemented method of claim 18, wherein the characteristic selection is selected from a group consisting of:
sub-array, sample, amplification status, target, Cq, Endpoint Rn, and amplification score. 

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 8 and 15, Janaway et al. (US Publication 2014/0236496) teaches a system for generating an data visualization for a graphical user interface (GUI), the system comprising: a memory; and a processor configured to: receive emission data from a plurality of amplification reactions, generate an data visualization using the emission data including a plurality of lines, wherein each line included in the data visualization represents emission data from an amplification reaction of the plurality of amplification reactions, each line having a length and a visual indicator, wherein the length of each line represents growth of intensity of fluorescence of the emission data and the visual indicator indicates the associated cycle number of the emission data and display the outlier wheel data visualization on a GUI (figure 4A-4B, paragraph 0061-00062).



Gunstream (U.S. Publication 2008/0182264) teaches a system for normalizing detected emission data collected in real time (see abstract).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “A system for generating an outlier wheel data visualization for a graphical user interface (GUI), the system comprising:
a memory; and 
a processor configured to:
receive emission data from a plurality of amplification reactions,
generate an outlier wheel data visualization using the emission data including a plurality of lines, wherein each line included in the outlier wheel data visualization represents emission data from an amplification reaction of the plurality of amplification reactions, each line having a length and a visual indicator, wherein the length of each line represents growth of intensity of fluorescence of the emission data and the visual indicator indicates the associated cycle number of the emission data, wherein each line is associated with an angular position so that the plurality of lines are configured in a circular shape, and 
display the outlier wheel data visualization on a GUI,
wherein said processor is further configured to:
generate an amplification curve plot using emission data of fluorescence versus amplification cycle number; and display the amplification curve plot alongside the outlier wheel data visualization on the GUI; 
and wherein the angular position associated with each line is based on a filtering characteristic of the emission data associated with the line.” when interpreted as a whole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175